 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAmeritech Communications, Inc and Commumcabons Workers of America, AFL-CIO, Petitioner and International Brotherhood of ElectricalWorkers, Local No 494, AFL-CIO, IntervenorCase 30-RC-4788January 31, 1990SUPPLEMENTAL DECISION,DIRECTION, AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYThe National Labor Relations Board, by a three-member panel, has considered determinative challenges in an election held July 26, 1988, and thehearing officer's report recommending dispositionof them The election was conducted pursuant to aStipulated Election Agreement The tally of ballotsshows 14 for Communications Workers of Amer-ica, AFL-CIO, 7 for International Brotherhood ofElectrical Workers, Local No 494, AFL-CIO, andno votes against the participating labor orgamzations, with 11 determinative challenged ballotsThe Board has reviewed the record in light ofthe exceptions and briefs, and has adopted thehearing officer s findings' and recommendations 2DIRECTIONIT IS DIRECTED that the Regional Director forRegion 30 shall, within 10 days from the date ofthis decision, open and count the ballots of ThomasAxelson, Vic Behrendt, David Elsbury, RichardFreeman, Brian Hadlinger, Ken Kloss, Jeff Pender,Lance Thieme, and Joan Windram, and shall there-after prepare and cause to be served on the partiesa revised tally of ballots, on which basis he shallissue the appropnate certificationORDERIt is ordered that the above entitled matter be referred to the Regional Director for Region 30 forfurther processing consistent herewith'The hearing officer stated that the Employer s project at the Cluldren s Hospital of Milwaukee lasted until December 1989 whereas therecord shows that the project was completed in December 1988 Thismisstatement does not affect our result in this case2 In the absence of exceptions the Board in Its earlier unpublished decision Issued on March 30 1989 adopted pro forma the Regional Threetor s recommendation that the challenge to Richard Padilla s ballot besustained The parties thereafter stipulated that the challenge to GeorgeWilliams ballot should also be sustained because he is a statutory supervisor We adopt the hearing officer s recommendations to overrule challenges to the ballots cast by the nine remaining employees whose eligibility status is in disputeHearing Officer s Report on Challenged Ballotswith Findings and RecommendationsPursuant to a petition filed on March 24 1988' and aStipulated Election Agreement executed by the partiesand approved by the Regional Director on July 20, anelection was conducted on July 26 among employees inthe following unitAll full time and regular part time technicians emplayed at or reporting to the Employer s location at200 South Executive Plaza Brookfield Wisconsinexcluding managerial employees confidential employees professional employees guards and supervisors as defined in the Act and all othersThe results of the election as set forth in the tally ofballots served on the parties on the day of the electionshow that of approximately 21 eligible voters 14 castballots for the Petitioner 7 cast ballots for the Intervenor and no ballots were cast against the participatinglabor organizations There were 11 challenged ballotswhich were sufficient in number to affect the results ofthe election No objection to conduct affecting the results of the election were filedThe ballots of the following named employees werechallenged by the Board Agent because their names didnot appear on the voting eligibility list Vic BehrendtDavid Elsbury Thomas Axelson Brian Haeflinger,Lance Thieme Jeff Pender Richard Freeman Joan Winderman Ken Kloss and George WilliamsFollowing investigation of the issues raised by thechallenges on August 30 the Regional Director issued aReport and Recommendation on Challenged Ballots ThePetitioner on September 13, filed exceptions with theBoard to said Report On March 30 1989 the NationalLabor Relation Board issued a Decision and Order Directing a Hearing on the above challenged ballots 2Thereafter on April 7, 1989 the Regional Directorissued a Notice of Heanng on Challenged Ballots TheNotices of Hearing, as modified by the Hearing Officerprovided that the Hearing Officer will prepare and causeto be served upon the parties a report containing resolutions of credibility of witnesses findings of fact and recommendations to the Board concerning the disposition ofall issues involved herein A hearing was held before theundersigned on June 13 1989, in Milwaukee, WisconsinThe Employer Petitioner and Intervenor were represented and participated in the hearing Full oportunity tobe heard to examine and cross examine witnesses and tointroduce evidence bearing on the issues was afforded toall parties The Petitioner and Intervenor have filed1 Unless otherwise indicated all dates refer to 19882 In the absence of exceptions the Board adopted the Regional Director s recommendation that the challenge to the ballot of Richard Padillabe sustainedThe Board further stated that the unit described in the election stipulalion is not clear and unambiguous and that at hearing the parties maypresent evidence bearing on their Intent in that stipulationAt heanng the parties stipulated that they will not argue or presentevidence that the election agreement resolves the issue presented to theHearing Officer but rather will present facts in support of their respective positions297 NLRB No 102 AMERITECH COMMUNICATIONS655timely briefs which have been carefully considered Thefindings of fact and credibility resolutions containedherein are based upon my consideration of the entirerecord and my observations of the testimony and de-meanor of the witnesses 3The ChallengesThe Board Agent at the election conducted on July26, challenged the ballots of the ten employees namedabove At hearing the parties stipulated that George Wil-liams is a supervisor as defined in the Act Based uponsaid stipulation and the entire record, Ifind that Williamsis a supervisor and was not eligible to vote in the elec-tion I shall, therefore, recommend that the challenge tohis ballot be sustained With respect to the nine remain-ing challenged ballots, it is the position of the Petitionerthat those employees were temporarily assigned by theEmployer to work on projects in Milwaukee and, there-fore, they were not eligible to vote in the election Onthe contrary, the Intervenor contends that these employ-ees were eligible to vote because they were not providedwith a date certain of when their employment in Mil-waukee would terminate and because they were em-ployed in the unit on both the eligibility date and theelection date The Employer, while cooperating fully atthe hearing, took no position regarding the eligibility ofthe nine employeesFactsThe Employer is engaged in the installation of tele-phones and related equipment for business enterprises ona national basis In the Chicago area the Employer uti-lizes approximately 150 to 160 employees who install andservice this equipment Those Chicago-based employeesare represented by IBEW Local 134 The current agree-ment between the Employer and Local 134 is effectivefrom January 1, 1987, until December 31, 1989 AroundMarch 1987, the Employer commenced operations inMilwaukee with two employees who voluntarily agreedto the temporary assignment Between that time andabout January 1988, employees were assigned to anumber of projects During that time the employee-mem-bers of Local 134 worked on small projects in andaround Milwaukee and were paid in accordance with theLocal 134 contract They commuted between Milwaukeeand their residence in the Chicago areaAround October or November 1987, the Employerwas awarded a contract with Children's Hospital of Mil-waukee with the major portion of that job to installcable That project began in November 1987 and was ex-pected to last 6 or 7 months, but lasted until December1989 About April 1988, the Employer received a con-tract from the Milwaukee Public Schools (MPS) to es-sentially rewire the entire telephone system for the 70schools and the administration building That workbegan around April and finished in late December 1988or early January 1989 That project was estimated to last1 year In addition there were an undetermined number3 Accordingly, any failure to completely detail any evidentiary con-flicts does not mean that such conflicts were not considered Bishop andMaleo Inc d/b/a Walkers, 159 NLRB 1159 (1966)of smaller jobs in the Milwaukee area during the calen-dar year 1988It is undisputed that the 9 employees at issue workedon one or both of the two major projects referred toabove It is further undisputed that during those projectsthey were residents of the Chicago area who voluntarilyagreed to work in the Milwaukee area, that all wereworking in Milwaukee on the election date of July 26,that 8 of the 9 were working in Milwaukee on the pay-roll eligibility date of July 2, an that all were employedby the Employer on that date Finally, it is undisputedthat as of the date of the election none of these employ-ees had been given a definite date when their employ-ment on the two major projects, or in the Milwaukeearea would endAs a result of having discovered that employees of theEmployer were performing work in Milwaukee, theBusiness Manager of the Intervenor, Neal Rosenberg,contacted the Employer in September 1987, for the pur-pose of negotiating a collective-bargaining agreementOn or about December 30, 1987, the Employer signed aLetter of Assent to the Sound and CommunicationAgreement between the Electncal Contractors Associai-ton of Milwaukee (NECA) and the Intervenor Howev-er, the employees continued to receive the wages provid-ed in the Local 134 contract The Employer, also on De-cember 30, 1987, signed the Letter of Assent to theInside Wiremen's Agreement which enable the Intervnorto refer inside wiremen to the Employer's projectsIn light of the these facts, the Petitioner contends thatthese nine employees were temporary, did not have asufficient community of interest with the permanent em-ployees, and that if these employees were found eligibleto vote, it would improperly interfere with the demo-cratic election process For the reasons set forth below, Iam not persuaded by these argumentsWith respect to the issue of temporary status, there isno question that none of the nine employees were as-signed permanently to Milwaukee, and that each of theirassignments were for an indefinite period without a spe-cific ending date While it may be that these employeesworked primarily on the Children's Hospital and/orMPS projects, they also did "moves, adds and changes"on other projects, and worked on the Milwaukee CountyCourthouse, Arthur Anderson and Blue Cross/BlueShield projects It appears that these employees were towork in Milwaukee until the Children's Hospital and/orMPS jobs were completed Each project had a proposed"cut-over" date when the work was scheduled to becompleted and the system became operational However,such date is subject to change due to construction delays,shipping days, customer initiated changes, or customernot ready For whatever reason, the Children's Hospitaljob was not completed by the proposed "cut-over" date,but the MPS jobs was finished before that dateIn Personal Products Corporation, 114 NLRB 959, 960(1955), the Board specifically stated, "temporary employ-ees, who are employed on the eligibility date, and whosetenure of employment remains uncertain, are eligible tovote" In that case an electrician was hired on a part-time, temporary basis to fill a vacancy until a permanent, 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfull-time replacement could be found Inasmuch as hewas employed on the critical payroll and election dates,and he was employed for an indefinite period, he was eli-gible to vote and the challenge to his ballot was over-ruled The foregoing test was applied by the Board tothe challenged ballots in Lloyd A Fry Roofing Company,121 NLRB 1433, 1436-1438 (1958)The Board has also applied this test in Bromine Divi-sion, Drug Research Inc , 224 NLRB 1275, 1287 (1976), ina situation where the challenged employee was a tempo-rary employee who had been laid off by another employ-er The challenged employee worked for Bromine lessthat 3-1/2 months, but was found eligible to vote becausehe did not have a definite termination dateSimilarly, the Board has applied an analogous test indetermining whether an authorization card should becounted in determining a union's majority status InM J Pirolh (1 Sons, Inc , 194 NLRB 241, 249-250(1972), the Board held that where there was not a defi-nite employment termination date, the authonzationcards signed by the temporary employees were to becounted The Board followed this holding in Emco SteelInc , 227 NLRB 989, 990-992 (1977) The employee,Cob, was a member of Iron Workers Union and on strikefrom Brightman Iron Works He began working forEmco in July 1975 for an indefinite penod at a lowerwage and without fringe benefits The Board adopted theadministrative law judge's finding that Cob was em-ployed by Emco when he signed the authorization cardand that he was not a temporary employee since his em-ployment was for the duration of the strike and thus ofindefinite durationThe Board's test has also been adopted by the FirstCircuit Court of Appeals in NLRB v New England Lith-ographic Company Inc , 589 F 2d 29 (1st Cir 1978) Thecourt therein relied upon the holdings in Personal Prod-ucts and Llyod A Fry, supra, in finding that two tempo-rary employees whose termination dates were not certainwere eligible to voteApplying the foregoing precedent to the facts in theinstant case, I find that since they were employed in Mil-waukee by the Employer on the payroll eligibility date,on the election date, and since their employment in Mil-waukee was of indefinite duration, the nine employees atissue were eligible to vote in the electionPetitioner next argues that the nine employees did nothave sufficient community of interest to be eligible tovote The evidence establishes that these employeesworked with members of the Intervenor on the Chil-dren's Hospital and MPS projects, that they hadcommon supervision, that they received the fringe bene-fits set forth in the collective-bargaining agreement be-tween the Employer and Intervenor, they were repre-sented by the Intervenor in grievances involving unitwork performed by nonunit personnel and a wage dis-pute The steward was a mmber of the Intervenor andrepresented its members as well as the Local 134 mem-bers on the Employer's Milwaukee projects In additionthe Employer paid to the Intervenor on behalf of thenine employees the working dues of 1 percent permonth Local 134 did not receive working dues pay-ments from those employees when they were working inMilwaukee after the Employer and the Intervenor hadentered into a collective-bargaining relationshipPetitioner asserts that there was no community of in-terest because the nine employees were receiving theLocal 134 wage rate, and because an employee cannothave a community of interest in more than one unit Asto the former, the Intervenor negotiated with the Em-ployer to give the nine employees the higher wage rateThe employees did not receive that rate automaticallyFurther, it is not necessary to have identical wages orbenefits with all other unit employees to have a commu-nity of interest See Llyod A Fry, 121 NLRB at 1427,New England Lithographic, 589 F 2d at 36 The court atpage 34 stated, "An employee who works during thepayroll period and whose affiliation with the employer isof an unspecified duration is naturally concerned withthe terms and conditions of his/her employment" As tothe latter point, Petitioner cites no authority to supportthe proposition that an employee can have a communityof interest in only one unit On the contrary, in EmcoSteel, supra, employee Cob was a union member and hada community of interest in both units, i e, his struck em-ployer and EmcoBased upon the foregoing and the entire record, I findthat Petitioner's argument is without merit and that thenine employees have more than a sufficient communityof interest to be included in the unit hereinFinally, Petitioner asserts that as a matter of policythese employees should not be eligible to vote because ofpotential improprieties such as unit packing Petitionercorrectly points out that there is no such allegation inthis case, but speculates that such possibility could existin the building and construction industry It is more thansufficient to state that the Board will not base its deci-sions upon mere speculation In essence Petitioner isasking that the rights of the nine employees to vote bedenied because of this speculation This the Board willnot do Contrary to Petitioner, the facts and conclusionherein are totally consistent with the reality of job as-signments in the building and construction industry Forexample, the Board has devised formulas for voter eligi-bility in Dick Kekher Excavating Go, 236 NLRB 1414(1978) and Daniels Construction Company, Inc , 133NLRB 264 (1961) which recognize the seasonal and tran-sient nature of the building and construction industry Asthese cases show, the Board's policy is to favor, not re-strict the eligibility of employees to voteConclusion and Recommendation4Based on the foregoing and the entire record, I con-clude that the nine employees at issue are not temporaryemployees, that they do have a sufficient community ofinterest to be included in the stipulated unit, and thatthere are no Board policies which would find them ineli-gible to vote4 Under the provisions of Section 102 69 of the Board's Rules and Reg-ulations, exceptions to this report must be received by the Board s inWashington, D C by August 23, 1989 Immediately upon the filing of ex-ceptions, the party filing same shall serve a copy with the Regional Di-rector of the Thirtieth Region If no exceptions are filed, the Board willadopt the recommendation of the heanng officer AMERITECH COMMUNICATIONS657Accordingly, I recommend that the ballots of VicBehrendt David Elsbury Thomas Axelson Bnan Haeflinger, Lance Thieme, Jeff Pender, Richard Freeman,Joan Wmdram and Ken Kloss be overrule that theseballots be opened that a revised tally of ballots issueand that a Certification of Representative issue to thelabor organization receiving the majority of votes cast Ifurther recommend, pursuant to the parties stipulationthat the ballot of George Williams be sustained and notcounted..r